Case 2:20-cv-00099-JRG-RSP Document 9 Filed 07/26/20 Page 1 of 2 PageID #: 24



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    MARSHALL DIVISION

GRAHAM NEAL LAND, #2103940                       §

VS.                                              §                 CIVIL ACTION NO. 2:20cv99

DIRECTOR, TDCJ-CID                               §
                                    ORDER OF DISMISSAL
        Petitioner Graham Neal Land, a prisoner within the Texas Department of Criminal Justice

(TDCJ) proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The petition was referred to United States Magistrate Judge, the Honorable Roy

S. Payne, for findings of fact, conclusions of law, and recommendations for the disposition of the

petition.

        On June 8, 2020, Judge Payne issued a Report, (Dkt. #7), recommending that Petitioner’s

habeas petition be dismissed, without prejudice, for Petitioner’s failure to comply with an order of

the Court. A copy of this Report was mailed to Petitioner at his address, with an acknowledgment

card. The docket reflects that Petitioner received a copy of the Report on June 16, 2020. However,

to date, no objections to the Report have been filed and Petitioner has not communicated with the

Court since March 2020.

        Because objections to Judge Payne’s Report have not been filed, Petitioner is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                 1
Case 2:20-cv-00099-JRG-RSP Document 9 Filed 07/26/20 Page 2 of 2 PageID #: 25



       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #7), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Petitioner’s federal habeas petition is DISMISSED, without prejudice,

for the failure to comply with an order of the Court. Moreover, it is

       ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally, it

is

       ORDERED that any and all motions which may be pending in this cause of action are

hereby DENIED.


        So Ordered this
        Jul 26, 2020




                                                 2
